DISMISS; and Opinion Filed May 31, 2016.




                                              Court of Appeals
                                                                S     In The


                                       Fifth District of Texas at Dallas
                                                           No. 05-15-00443-CV

                        MICHELE SCHOLS, Appellant
                                   V.
       MICHELL ANNE KIMBALL AND KIMBALL-HICKS PARTNERSHIP, Appellees

                                     On Appeal from the 59th Judicial District Court
                                                Grayson County, Texas
                                          Trial Court Cause No. CV-11-1220

                                              MEMORANDUM OPINION
                                          Before Justices Bridges, Evans, and Richter 1
                                                  Opinion by Justice Richter
             On May 13, 2016, appellant Michele Schols filed her motion for voluntary dismissal of

appeal, and represented to this Court that the motion was unopposed. We GRANT the motion

and DISMISS the appeal. See TEX. R. APP. P. 42.1(a).




                                                                               /Martin Richter/
                                                                               MARTIN RICHTER
                                                                               JUSTICE, ASSIGNED


150443F.P05



1
    The Hon. Martin Richter, Court of Appeals, Fifth District of Texas at Dallas, Retired, sitting by assignment.
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHELE SCHOLS, Appellant                            On Appeal from the 59th Judicial District
                                                     Court, Grayson County, Texas
No. 05-15-00443-CV        V.                         Trial Court Cause No. CV-11-1220.
                                                     Opinion delivered by Justice Richter.
MICHELL ANNE KIMBALL AND                             Justices Bridges and Evans participating.
KIMBALL-HICKS PARTNERSHIP,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, Michell Anne Kimball and Kimball-Hicks Partnership,
recover their costs of the appeal from appellant, Michele Schols.


Judgment entered this 31st day of May, 2016.




                                               –2–